      CASE 0:18-cr-00026-PJS-SER Document 70 Filed 01/22/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                              Case No. 18‐CR‐0026 (PJS/SER)

                    Plaintiff,
v.                                                          ORDER

TNUZA JAMAL HASSAN,

                    Defendant.



      This matter is before the Court on the defendant’s motions to continue the trial and

exclude time under the Speedy Trial Act. ECF Nos. 67, 68. Defendant seeks to exclude

the period of time from January 17, 2019 through at least April 8, 2019 from the Speedy

Trial Act computations in this case on the grounds that the defendant is currently

receiving medical and psychiatric care that makes her unavailable to assist her counsel in

preparing for trial. The government does not oppose the motion.

      Based upon all the files, records, and proceedings herein, IT IS ORDERED that:

      1.     The defendant’s motions to continue the trial and exclude time under the

             Speedy Trial Act [ECF Nos. 67, 68] are GRANTED.

      2.     This case is scheduled for trial on April 8, 2019 at 9:00 a.m. in Courtroom

             14E (MPLS) before Judge Patrick J. Schiltz.

      3.      A status conference will be held on April 5, 2019 at 9:00 a.m. in Courtroom

             14E (MPLS) before Judge Patrick J. Schiltz. The government must submit its
     CASE 0:18-cr-00026-PJS-SER Document 70 Filed 01/22/19 Page 2 of 2



             lists of prospective witnesses and prospective exhibits at this conference.

      4.     Trial briefs, voir dire questions, proposed jury instructions, and trial‐related

             motions (including motions in limine) must be submitted to Judge Schiltz’s

             chambers by 4:00 p.m. on March 27, 2019. Responses to trial‐related motions

             (including motions in limine) must be submitted by 12:00 noon on

             April 1, 2019.

      5.     The time from the filing of defendant’s motions (January 17, 2019) through

             April 8, 2019 shall be excluded from the calculation of days within which

             trial must commence under 18 U.S.C. § 3161. That period of time represents

             “delay resulting from any proceeding, including any examinations, to

             determine the mental competency or physical capacity of the defendant,”

             and thus is excludable under 18 U.S.C. §3161(h)(1)(A).




Dated: January 22, 2019                                s/Patrick J. Schiltz
                                                       Patrick J. Schiltz
                                                       United States District Judge




                                             2
